Title: From Thomas Jefferson to Thomas Appleton, 17 May 1824
From: Jefferson, Thomas
To: Appleton, Thomas


Dear Sir
Monticello
May 17. 24.
My last to you was of Nov. 22. since which I have recieved yours of Dec. 24. and Feb. 8. in consequence of the information given in the last that the first quality of marble squares for paving the Portico of our Rotunda, polished and accurately squared ready to be laid down, of one foot square, will cost at Leghorn 221/12D. the hundred’ I am now to desire you to send us 1200 squares of one foot each in mine of Oct. 8. I mentioned to you our contract with Giacomo Raggi for 10. bases for columns of 3. f. diam. and 2. diagonal pilaster bases of marble. at your last date you had recieved the duplicate of that letter, which did not inclose the contract. that was in the original sent by Raggi himself, and as he sailed from N.Y. on the 23. Feb. in the US. ship Cyane for Gibraltar, you will of course have recieved the original long before this gets to hand, I pray you to superintend the execution of that contract so that we may recieve the bases in the course of the summer &  get up our columns this season. we are anxious he shd  execute the contract if he can; but if you find that he cannot, and you can have it executed by others on as good terms, I must pray you to have it done, for we must not be disappointed in recieving them at least as early as your Capitels. altho we wish much to recieve them in the course of summer as above mentioned that the Etc. remittances shall be forwarded in due time. I pray you to acknolege this letter on the reciept of it, that we may  be on a certainty as to the marble squares for paving, and also know whether Raggi is likely to fulfill his contract for the bases. Accept the assurance of my great friendship and respectTh: J.P.S will  safety require the marble squares to be secured in packages.? if it does, they must be secured.^ that the columns may have time to settle before their Capitels are put on them’ in duplicate but not in the original.